Citation Nr: 0934516	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his granddaughter.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the June 2009 hearing, the Veteran testified that he 
is currently in receipt of Social Security disability 
benefits for a heart disorder.  He also mentioned that the 
Social Security Administration took his PTSD into 
consideration.  

As 38 U.S.C.A. § 5103A(b) requires VA to obtain such records 
unless VA is reasonably certain that such records do not 
exist or that continued efforts to obtain the records would 
be futile.  The RO should make arrangements to obtain SSA 
decisions and associated medical records related to any claim 
for SSA disability benefits by the veteran.  If the records 
do not exist, documentation of VA's efforts to obtain the 
records and a negative reply should be associated with the 
claims file.

In addition, during the hearing, the Veteran stated that in 
his opinion, his PTSD was getting worse, particularly since 
his wife's death in August 2008.  Hearing transcript at 4.  
The Veteran last underwent a VA examination for his PTSD in 
January 2006.

The United States Court of Appeals for Veterans Claims has 
held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (finding a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).

In light of the above assertion, the Board finds that a 
contemporaneous VA examination should be obtained for the 
Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Request from the Social Security 
Administration all records related to 
the Veteran's claim for Social Security 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications; and 
associate the records with the claims 
file.  If no records are available, a 
negative reply should be obtained and 
that reply, along with documentation of 
VA's efforts to obtain those records, 
should be associated with the claims 
file.

2.	Schedule the Veteran for another VA 
psychiatric examination to ascertain 
the current severity and manifestations 
of his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Conduct 
all testing and evaluation needed to 
make this determination.  The claims 
file must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
PTSD, including the impact it has on 
his ability to work.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

3.	If evidence received pursuant to this 
remand indicates that further 
development is necessary, conduct such 
development.  Then, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  Afford a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




